Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


            United States Court of Appeals
                          For the First Circuit
                          ______________________
No. 02-1165

                        UNITED STATES OF AMERICA,
                                Appellee,

                                         v.

                            CHRISTOPHER BULLOCK,
                           Defendant, Appellant.
                          ______________________
            APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]
                       ________________________

                                      Before

                        Boudin, Chief Judge,
                    Farris,* Senior Circuit Judge,
                    and Torruella, Circuit Judges.
                         ____________________


     Donald R. Furman, Jr., Furman Law Firm, for Appellant.
     Mark E. Howard, Assistant United State Attorney, with whom
Thomas P. Colantuono, United States Attorney, was on brief, for
Appellee.



                              December 20, 2002




    */
     Of the Ninth Circuit, sitting by designation.
          Per Curiam. Christopher Bullock appeals the judgment and

160-month sentence imposed following his jury trial conviction for

conspiracy to distribute and to possess with intent to distribute

cocaine and cocaine base ("crack"), in violation of 21 U.S.C.

§ 846.   He contends the district court erred in (1) denying his

motion to dismiss based on insufficient evidence; (2) admitting

coconspirator statements which were inadmissible hearsay; and (3)

determining the drug quantity for sentencing purposes.           We affirm

the conviction and sentence.

          At Bullock's jury trial, two coconspirators, Dana Towsley

and Carlos "Blacks" Richards, and multiple investigating police

officers, including undercover Detective Brian Phelps, testified

for the government against Bullock.          Towsley, who had already

pleaded guilty to crack distribution charges in this matter,

testified that during the spring and summer of 2001, he lived in

Bullock's apartment and worked for him by "running crack." Towsley

explained that Bullock permitted him to live in his apartment

without paying rent and, in exchange, Towsley would deliver crack

to Bullock's customers.    Towsley further testified that he made

five or six trips to New York City to obtain crack for Bullock.

While Towsley   admitted   that   he    sometimes   sold   his   own   crack

independently, he also testified that Bullock supplied him with

crack on occasion and that on April 30, 2001, the crack Towsley

sold to undercover Detective Phelps belonged to Bullock.


                                  -2-
                Richards, who had also already pleaded guilty to crack

distribution charges in this matter, testified that he assisted

Bullock in selling crack by helping him package and deliver it.

Richards also admitted to selling and packaging his own crack

independently and that the crack he sold to Detective Phelps on

August     8,    2001,    was   his   own,    but   that   Bullock   provided   the

transportation, namely his vehicle, for that delivery.

                Investigating police officers testified that on April 19,

2001, after Towsley told Detective Phelps he could obtain crack

later that day by walking to get it, they observed Towsley and

Richards walk into Bullock's apartment shortly before returning to

Phelps with crack for sale.               Detective Phelps further testified

that on April 24, 2001, Bullock's apartment telephone was utilized

by Richards and Towsley for a crack sale.                  Phelps also testified

that Bullock was actually present at two crack sales which took

place on April 30 and August 8, 2001.

                Bullock first contends that the evidence was insufficient

to convict him of violating 21 U.S.C. § 846, and that the trial

court should have granted his motion for judgment of acquittal. We

review this claim de novo, see United States v. Hernandez, 146 F.3d
30, 32 (1st Cir. 1998), unitarily applying the familiar sufficiency

of the evidence standard, see United States v. Hernandez, 218 F.3d
58,   64   n.4     (1st    Cir.   2000)      (noting   that   challenges   to   the




                                          -3-
sufficiency of the evidence and to the denial of a motion for

judgment of acquittal raise a single issue).

           Under this standard, the court reviews all the evidence,

direct and circumstantial, in the light most favorable to the

prosecution, drawing all reasonable inferences consistent with the

verdict, and avoiding credibility judgments, to determine whether

a rational jury could have found the defendant guilty beyond a

reasonable doubt.    See United States v. Baltas, 236 F.3d 27, 35

(1st   Cir.), cert. denied, 532 U.S. 1030 (2001).       It is immaterial

that a possible rendition of the record could support a not guilty

verdict; it is enough that a rational trier of fact could have

construed the evidence to find guilt beyond a reasonable doubt.

See id.

           Bullock argues that the evidence presented at trial

merely establishes independent and joint venture sales of crack by

coconspirators Towsley and Richards, sales which "neither involved

nor were dependent[] on Mr. Bullock."         According to Bullock, the

evidence failed to establish that he intended to agree and to

commit the conspiracy with Towsley and Richards for which he was

convicted.

           To prove a drug conspiracy under 21 U.S.C. § 846, the

government   must   show   that   a    conspiracy   existed   and   that   a

particular defendant agreed to participate in it, with the intent

to commit the underlying substantive offense. See Baltas, 236 F.3d


                                      -4-
at 35.      It is necessary to show both intent to agree and intent to

commit the substantive offense.            See id. at 35-36.           However, the

government need not show that a given defendant took part in all

aspects     of   the    conspiracy.      See   id.     at   36.      One   can   be   a

conspirator by agreeing to facilitate only some of the acts leading

to the substantive offense. See Salinas v. United States, 522 U.S.
52, 65 (1997).

              The record reflects that evidence established not only

the existence of a drug conspiracy, but one in which Bullock

clearly agreed to participate with the intent to distribute crack.

Proof of Bullock's direct participation in every drug sale made by

his    coconspirators      is    not   required   to    convict      him   for   drug

conspiracy. See id.; United States v. Marrero-Ortiz, 160 F.3d 768,

773 (1st Cir. 1998).

              Bullock     next    contends     that     certain       coconspirator

statements should not have been admitted at trial.                         Under an

exception to the hearsay rule, an out-of-court statement made "by

a coconspirator of a party during the course and in furtherance of

the conspiracy," may be offered into evidence against that party.

Fed.   R.    Evid.     801(d)(2)(E).      To   invoke       this    exception,    the

government "bears the burden of establishing, by a preponderance of

the evidence, that a conspiracy embracing both the declarant and

the defendant existed, and that the declarant uttered the statement

during and in furtherance of the conspiracy."                      United States v.


                                        -5-
Bradshaw,   281 F.3d 278,    283    (1st    Cir.   2002)   (internal    marks

omitted).         Because    coconspirator         statements     are   not   deemed

self-elucidating, the government must introduce extrinsic evidence

sufficient to delineate the conspiracy and corroborate the roles of

the declarant and the defendant.                 See United States v. Sepulveda,

15 F.3d 1161, 1181-82 (1st Cir. 1993).

            Here, the government introduced sufficient extrinsic

evidence to demonstrate, by a preponderance of the evidence, the

existence of a conspiracy, and the respective roles of Towsley,

Richards, and Bullock.             See id. at 1180.        Detective Phelps and

other police officers corroborated Towsley and Richards' testimony

by linking four separate crack sales to Bullock, Bullock's vehicle,

or   Bullock's     apartment.        We    reject     Bullock's   claim   that    the

government failed to satisfy its foundational requirement for

admitting the hearsay statements of Bullock's coconspirators.

            Bullock contends that at sentencing the district court

inappropriately included all the drug sales Towsley and Richards

made to Detective Phelps, despite evidence that Bullock was not

involved in most of them.           We review a sentencing court's findings

of fact concerning drug quantity for clear error. See United States

v. Caba, 241 F.3d 98, 102 (1st Cir. 2001).

            The     district       court   calculated      the    applicable     drug

quantity to be between twenty and thirty-five grams of crack,

yielding a base offense level of twenty-eight. The court based its


                                           -6-
"very conservative figure" on four undercover sales to Phelps

linked to Bullock (the April 19, April 24, April 30, and August 8,

2001 transactions), and the crack Towsley obtained for Bullock on

multiple trips to New York City.   Bullock was present at two of the

sales and provided use of his apartment and telephone for two other

sales, for a total sale to Detective Phelps of 13.77 grams of

crack.   Also, Towsley obtained approximately half an ounce, or 14

grams, of crack for Bullock on each of his five or six trips to New

York City.   The district court did not err in making its sentencing

calculations.



Affirmed.




                                 -7-